EXHIBIT 10.6

 

AMENDMENT NO. 11 AND WAIVER (this “Amendment”), dated as of March 30, 2004, by
and among PW EAGLE, INC., a Minnesota corporation (the “Company”) and the
investors party to the Securities Purchase Agreement referred to below on the
date hereof (the “Investors”).

 

WHEREAS, the Company and the Investors are parties to a Securities Purchase
Agreement, dated as of September 20, 1999 (as amended, supplemented or otherwise
modified through the date hereof, including pursuant to Amendments No.1 through
No. 10, the “Purchase Agreement”) pursuant to which the Investors purchased
$32,500,000 principal amount of the Company’s senior subordinated notes; and

 

WHEREAS, the Company has requested, and the Investors party hereto are willing
(subject to the terms and conditions hereof), to amend and waive certain
provisions of the Purchase Agreement as provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings given to them in the Purchase Agreement.

 

2. Waiver of Financial Covenant Defaults. In reliance upon and subject to the
accuracy of the representations set forth in this Amendment, upon the Effective
Date, the Investors hereby waive any Event of Default that exists because of the
failure of the Company to comply with Sections 8.9(a) and 8.9(b) of the Purchase
Agreement as of December 31, 2003 and March 31, 2004.

 

3. Waiver of Payment Defaults. In reliance upon and subject to the accuracy of
the representations set forth in this Amendment, upon the Effective Date, the
Investors hereby waive any Event of Default that exists because of the failure
of the Company to comply with Section 3.3 the Purchase Agreement as of December
20, 2003 and March 20, 2004.

 

4. Amendments to Leverage Ratio Covenant. Section 8.9(a) of the Purchase
Agreement is hereby amended by amending and restating the table contained in
such Section as follows:

 

1. Trailing 6-month period ending June 30, 2004    11.0 to 1.00      2. Trailing
9-month period ending September 30, 2004      8.6 to 1.00      3. Trailing
12-month period ending December 31, 2004      8.6 to 1.00      4. Trailing
12-month period ending March 31, 2005    10.0 to 1.00     

 

5.

 

3



--------------------------------------------------------------------------------

6. Section 8.9(a) of the Purchase Agreement is hereby further amended as
follows:

 

7. Notwithstanding anything to the contrary contained in the Purchase Agreement
or otherwise, for purposes of calculating the Leverage Ratio with respect to (x)
the six month period ending 6/30/04, EBITDA for said six month period shall be
multiplied by two (2) and (y) for the nine month period ending 9/30/04, EBITDA
for said nine month period shall be multiplied by four-thirds (4/3).

 

5. Amendment to Interest Coverage Ratio Covenant. Section 8.9(b) of the Purchase
Agreement is hereby amended by amending and restating the table contained in
such Section as follows:

 

8. Trailing 6-month period ending June 30, 2004    1.10 to 1.00      9. Trailing
9-month period ending September 30, 2004    1.25 to 1.00      10. Trailing
12-month period ending December 31, 2004    1.15 to 1.00      11. Trailing
12-month period ending March 31, 2005    1.15 to 1.00     

 

6. Amendments to the Notes and Section 3.3 of the Purchase Agreement.
Notwithstanding anything to the contrary contained in the Purchase Agreement,
the Notes or otherwise, if the Notes and all the other then outstanding
Obligations have not been paid in full in cash by July 30, 2004, then, effective
as of August 1, 2004, (x) the Stated Rate shall be amended to equal 18% per
annum and (y) the maximum amount of interest the Company may elect to defer on
any Interest Payment Date shall be an amount equal to the interest accrued on
the Notes during such Interest Period at a rate equal to 6% per annum.

 

7. Amendment to the Definition of EBITDA. Notwithstanding anything to the
contrary contained in the Purchase Agreement or otherwise, EBITDA, for fiscal
periods ending on or prior to December 31, 2004, shall not include restructuring
charges of up to $1,000,000 which were incurred in fiscal year 2003, but were
expensed in fiscal year 2004 and up to $400,000 of expenses incurred in
connection with the PW Poly Transaction (as defined in Amendment No. 9).

 

8. Consent to Hastings, Nebraska Real Property Sale. In reliance upon and
subject to the accuracy of the representations set forth in this Amendment, upon
the Effective Date, the Investors hereby consent to the sale by the Company of
the real property, facility, and fixtures located at Hastings, Nebraska (the
“Hastings Sale”); provided, that (i) the aggregate net cash proceeds to the
Company received in respect of the Hastings Sale shall be at least $1,128,000,
(ii) the Company shall pay (as soon as practicable but in any event within 24
hours of the closing of the Hastings Sale) the entire net cash proceeds to the
Senior Bank Agent, with all such proceeds to be applied for prepayment of the
Revolving Credit Loans (as defined in the Senior Credit Agreement), (iii) the
Hastings Sale shall be a bona fide arm’s length transaction, and (iv) if the
Hastings Sale is not consummated within 120 days after the date hereof, then
this Section 7 of this Amendment shall be null and void ab initio.

 

4



--------------------------------------------------------------------------------

9. Consent to Baker City, Oregon Real Property Sale. In reliance upon and
subject to the accuracy of the representations set forth in this Amendment, upon
the Effective Date, the Investors hereby consent to the sale by the Company of
the real property, facility, and fixtures located at Baker City, Oregon (the
“Baker City Sale”); provided, that (i) the aggregate net cash proceeds to the
Company received in respect of the Baker City Sale shall be at least $584,000,
(ii) the Company shall pay (as soon as practicable but in any event within 24
hours of the closing of the Baker City Sale) the entire net cash proceeds to the
Senior Bank Agent, with all such proceeds to be applied for prepayment of the
Revolving Credit Loans (as defined in the Senior Credit Agreement), (iii) the
Baker City Sale shall be a bona fide arm’s length transaction, and (iv) if the
Baker City Sale is not consummated within 120 days after the date hereof, then
this Section 8 of this Amendment shall be null and void ab initio.

 

10. Consent to Visalia, California Real Property Sale and Leaseback. In reliance
upon and subject to the accuracy of the representations set forth in this
Amendment, upon the Effective Date (but retroactive to March 26, 2004), the
Investors hereby consent to the sale and leaseback by the Company of the real
property, facility, and fixtures located at Visalia, California (the “Visalia
Sale and Leaseback”); provided, that (i) the aggregate net cash proceeds to the
Company received in respect of the Visalia Sale and Leaseback shall be at least
$1,300,000, (ii) the Company shall pay (as soon as practicable but in any event
within 24 hours of the closing of the Visalia Sale and Leaseback) the entire net
cash proceeds to the Senior Bank Agent, with at least half of such proceeds to
be applied for prepayment of the Term Loan (as defined in the Senior Credit
Agreement) and the balance to be applied for prepayment of the Revolving Credit
Loans (as defined in the Senior Credit Agreement), (iii) the maximum annual
gross lease payment (including, without limitation, obligations to reimburse
landlord’s expenses) in respect of the Visalia Sale and Leaseback and the
Sunnyside Sale and Leaseback (as defined below) shall not exceed $462,150 in the
aggregate, (iv) the Visalia Sale and Leaseback shall be a bona fide arm’s length
transaction, (v) the documentation in respect of the Visalia Sale and Leaseback
shall be reasonably satisfactory in all materials respects to the Required
Investors (it being agreed that such documentation shall be deemed to be
satisfactory if, taken as a whole, such documentation is no less favorable to
the Company from a risk allocation perspective than the Sale and Leaseback
Documents) and (vi) if the Visalia Sale and Leaseback is not consummated within
120 days after the date hereof, then this Section 9 of this Amendment shall be
null and void ab initio.

 

11. Consent to Sunnyside, Washington Real Property Sale and Leaseback. In
reliance upon and subject to the accuracy of the representations set forth in
this Amendment, upon the Effective Date (but retroactive to March 26, 2004), the
Investors hereby consent to the sale and leaseback by the Company of the real
property, facility, and fixtures located at Sunnyside, Washington (the
“Sunnyside Sale and Leaseback”); provided, that (i) the aggregate net cash
proceeds to the Company received in respect of the Sunnyside Sale and Leaseback
shall be at least $1,544,000, (ii) the Company shall pay (as soon as practicable
but in any event within 24 hours of the closing of the Sunnyside Sale and
Leaseback) the entire net cash proceeds to the Senior Bank Agent, with at least
half of such proceeds to be applied for prepayment of the Term Loan (as defined
in the Senior Credit Agreement) and the balance to be applied for prepayment of
the Revolving Credit Loans (as defined in the Senior Credit Agreement), (iii)
the maximum annual gross lease payment (including, without limitation,
obligations to reimburse landlord’s expenses) in respect of the Sunnyside Sale
and Leaseback and the Visalia Sale and Leaseback shall not exceed $462,150 in
the aggregate, (iv) the Sunnyside Sale and Leaseback shall be a bona fide arm’s
length transaction, (v) the documentation in respect of the Sunnyside Sale and
Leaseback shall be reasonably satisfactory in all materials respects to the
Required Investors (it being agreed that such documentation shall be deemed to
be satisfactory if, taken as a whole, such documentation is no less favorable to
the Company from a risk allocation perspective than the

 

5



--------------------------------------------------------------------------------

Sale and Leaseback Documents) and (vi) if the Sunnyside Sale and Leaseback is
not consummated within 120 days after the date hereof, then this Section 10 of
this Amendment shall be null and void ab initio.

 

12. Representations and Warranties. In order to induce the Investors to enter
into this Amendment, the Company hereby represents and warrants that:

 

  (a) as of March 30, 2004, the aggregate unpaid principal balance (including
without limitation, the Deferred Interest Amount) of the Notes equals
$35,907,330.00,

 

  (b) as of March 30, 2004, the aggregate amount of unpaid, due and owing
interest in respect of the Notes equals $2,353,463.00,

 

  (c) no Default or Event of Default exists on the Effective Date, after giving
effect to this Amendment,

 

  (d) no Event of Default (as defined in the Sale and Leaseback Documents)
exists on the Effective Date, after giving effect to the amendment of the Sale
and Leaseback Documents referred to herein,

 

  (e) no Default or Event of Default (in each case as defined in the Senior
Credit Agreement) exists on the Effective Date, after giving effect to the
amendment of the Senior Credit Agreement referred to herein, and

 

  (f) all of the representations and warranties contained in the Note Documents
shall be true and correct in all respects on the Effective Date, after giving
effect to this Amendment, with the same effect as though such representations
and warranties had been made on and as of the Effective Date (it being
understood that any representation or warranty made as of a specified date shall
be true and correct in all material respects as of such specific date).

 

13. Effectiveness of this Amendment.

 

This Amendment shall become effective on the date (the “Effective Date”) when:

 

  (i) all unpaid, due and owing interest in respect of the Notes (for
clarification purposes, the aggregate amount of such unpaid, due and owing
interest as of March 30, 2004 equals $2,353,463.00) shall have been received by
the Investors,

 

  (ii) the Company and the Investors shall have signed a counterpart hereof
(whether the same or different counterparts),

 

  (iii) each Investor shall have received, by wire transfer to an account
designated by such Investor, an amendment fee in an amount for such Investor
equal to 0.50% of the outstanding principal amount of the Notes held by such
Investor (and such amendment fee shall be fully earned and non-refundable on the
Effective Date),

 

  (iv)

the Company shall have paid all fees and expenses of O’Melveny & Myers LLP
incurred by the Investors in connection with or relating to the

 

6



--------------------------------------------------------------------------------

 

preparation, execution or delivery of this Amendment and all other unpaid fees
and expenses of O’Melveny & Myers LLP incurred by the Investors in connection
with the Purchase Agreement to the extent the amount thereof has been provided
to the Company prior to the execution and delivery of this Amendment; provided,
however, that nothing in this Amendment shall limit the generality of Section
12.4 of the Purchase Agreement,

 

  (v) the Investors shall have received a copy of a duly executed amendment of
the Senior Credit Agreement (which amendment shall include, among other matters,
a consent with respect to the increase in the Stated Rate contemplated by this
Amendment), in form and substance reasonably satisfactory to the Required
Investors,

 

  (vi) the Investors shall have received a copy of a duly executed amendment of
the Sale and Leaseback Documents, in form and substance reasonably satisfactory
to the Required Investors,

 

  (vii) the Investors shall have received a certificate of the Company attaching
and attesting to the accuracy and completeness of the following:

 

(1) a copy of the certificate of incorporation and by-laws of the Company, as
amended through the date hereof,

 

(2) the incumbency and signatures of the officers of the Company executing this
Amendment,

 

(3) a copy of the resolutions of the Board of the Company approving and
authorizing the execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby, certified by the Secretary
or Assistant Secretary as of the Effective Date, which certificate shall be in
form and substance satisfactory to the Required Investors and shall state that
the resolutions thereby certified are in full force and effect and have not been
amended, modified, revoked or rescinded, and

 

  (viii) the Investors shall have received a long form good standing
certificate, dated as of a recent date, from the State of Minnesota in respect
of the Company.

 

14. Release.

 

  (a)

The Company, on behalf of itself, its subsidiaries and their respective
successors, assigns, and other legal representatives, hereby, jointly and
severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges the Investors, their successors and assigns, and their
respective present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (the Investors and all such other parties being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money,

 

7



--------------------------------------------------------------------------------

 

accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which the
Company, its subsidiaries, or any of their respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the Effective
Date, for or on account of, or in relation to, or in any way in connection with
the Note Documents, as amended and supplemented through the Effective Date.

 

  (b) The Company, for itself and its subsidiaries, understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

  (c) The Company, for itself and its subsidiaries, agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final and unconditional
nature of the release set forth above.

 

  (d) The Company, on behalf of itself, its subsidiaries and their respective
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, jointly and severally, covenants and agrees
with each Releasee that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any Claim released,
remised and discharged by such Loan Party pursuant to this Section 13. If the
Company or its subsidiaries violates the foregoing covenant, the Company agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by any Releasee
as a result of such violation

 

15. Miscellaneous.

 

  (a) This Amendment is limited as specified and shall not constitute an
amendment, modification or waiver of any other provision of the Purchase
Agreement or any other Note Document.

 

  (b) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.

 

  (c) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

  (d)

The parties hereby agree that this Amendment shall be a Note Document for all
purposes under the Purchase Agreement. From and after the Effective Date, all
references in the Purchase Agreement and each of the other Note Documents to

 

8



--------------------------------------------------------------------------------

 

the Purchase Agreement shall be deemed to be references to the Purchase
Agreement as amended hereby.

 

  (e) All notices, demands and requests of any kind to be delivered to any party
hereto in connection with this Amendment shall be delivered in accordance with
the notice provisions contained in the Purchase Agreement.

 

  (f) The headings used herein are for convenience of reference only and shall
not affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.

 

[The signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
AMENDMENT NO. 11 to be duly executed and delivered as of the date first above
written.

 

PW EAGLE, INC.

By:

 

/s/ Scott Long

   

--------------------------------------------------------------------------------

   

Name: Scott Long

   

Title: CFO

J.P. MORGAN PARTNERS (23A SBIC), LLC

By:

 

J.P. MORGAN PARTNERS (23A SBIC MANAGER), INC., Its Managing Member

By:

 

/s/ Richard D. Waters

   

--------------------------------------------------------------------------------

   

Name: Richard D. Waters

   

Title: Managing Director

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:

 

David L. Babson & Company Inc. as Investment Advisor

By:

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

MASSMUTUAL CORPORATE INVESTORS

By:

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

The foregoing is executed on behalf of MassMutual Corporate Investors, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort to be had to the property of, any of the Trustees, shareholders,
officers, employees or agents of such Trust, but the Trust’s property only shall
be bound.

 

10



--------------------------------------------------------------------------------

MASSMUTUAL PARTICIPATION INVESTORS

By:

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound. MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED

By:

 

David L. Babson & Company Inc. under delegated authority from Massachusetts
Mutual Life Insurance Company, as Investment Manager

By:

       

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

11